Citation Nr: 1118828	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-34 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for the period prior to August 19, 2010, and in excess of 70 percent for the period beginning August 19, 2010, for a psychiatric disability, to include dysthymic disorder with panic attacks and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected psychiatric disability (TDIU) for the period prior to August 19, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1969 to May 1971.  The Veteran's decorations for his service include a Combat Medical Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and June 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In connection with this appeal, the Veteran provided testimony before a Decision Review Officer (DRO) in April 2006.  A transcript of that hearing has been associated with the claims files.

This case was most recently before the Board in August 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The occupational and social impairment from the Veteran's psychiatric disability has more nearly approximated total than reduced reliability and productivity or deficiencies in most areas for the entire period on appeal.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for a psychiatric disability have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9433 (2010).

2.  The issue of entitlement to TDIU due to service-connected psychiatric disability is moot.  Vettese v. Brown, 7 Vet App. 31 (1994); Holland v. Brown, 6 Vet App. 443 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010). 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 and dysthymic disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9433.  Both diagnostic codes utilize the general rating formula for mental disorders, which provides that a 
50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9433.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9433.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran was afforded a VA examination in October 2004.  At that time, the Veteran reported that he retired early in June 2003 from his job as a fire-fighter due to recurrent flu-like symptoms that would trigger panic attacks.  He reported that he experienced panic symptoms such as tightness in his chest, anxiety, and full blown panic attacks which necessitated trips to the emergency room to rule out heart attack.  He reported that he experienced the panic attacks, varying in level of severity, 4-8 times per month.  The Veteran reported feeling both bitter and depressed.  The Veteran reported that because of his disability he had been required to take numerous sick days at work and as a result had been passed over for promotion.  The Veteran reported experiencing depression and reported that the depression had increased in severity since his retirement.  The Veteran reported experiencing insomnia, which was somewhat improved with medication.  He reported that he experienced flashbacks of his time serving in Vietnam, especially an occasion where his friend was shot by sniper fire and died in his arms.      

Upon mental status examination, the Veteran was found to be an intense and obsessional man who described his symptoms with such intensity that at times the examiner felt it necessary to question whether the Veteran was delusional.  Upon reality testing, the Veteran was not found to be delusional and it was reported that the noted intensity was simply an aspect of the Veteran's histrionic presentation.  There was no evidence of a thought disorder and the Veteran denied delusions, hallucinations, and ideas of reference.  While the Veteran did have a history of suicide attempt, he was not actively suicidal.  Although the Veteran did report that when getting the flu-like symptoms that were the onset of a panic attack, he did not care whether he lived or died.  The Veteran denied homicidal ideations.  The Veteran was oriented to all spheres, was able to maintain his activities of daily living, and reported that his memory was good.  The Veteran displayed an obsessive pattern to his speech.  The Veteran's rate and flow of speech were within normal limits, although he would occasionally become tangential and forget where he was, he could be brought back on subject with ease.  The examiner diagnosed the Veteran with dysthymic disorder, panic attacks forcing early retirement, and chronic PTSD.  The examiner noted that it was reasonable to infer that the Veteran's panic symptoms were directly related to his active service and probably were a component of his suicide attempt in service.  The examiner assigned a Global Assessment of Functioning (GAF) score of 48.  

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

In August 2010, the Veteran was afforded a general medical examination to determine whether there was an underlying pathology for the Veteran's symptoms of chest tightness other than panic attacks.  At that time, the examiner diagnosed the Veteran with panic attacks/chest tightness.  There was no other pathology found upon examination to account for the Veteran's symptoms of chest tightness, and so the symptoms were associated with the Veteran's panic attacks.  The examiner noted that the panic attacks were very unpredictable in onset, but that they were responsive to Xanax.   

The Veteran was afforded another VA psychiatric examination in September 2010.  At that time, the Veteran reported experiencing anxiety and panic attacks that occurred, on average, twice a week.  The Veteran reported spending his time with his wife and two brothers.  The Veteran did not mention having outside friends.  He reported spending his time doing projects around the house and watching television.  The Veteran did not report going out socially or engaging in hobbies or activities outside the home.  He reported ongoing panic symptoms that affected his social judgment and stability.  The Veteran also reported that he had been retired since 2003 as a result of panic symptoms, anxiety, and respiratory infections.  

Upon mental status examination, the Veteran was clean and neatly groomed.  His psychomotor activity and speech were unremarkable.  His attitude was cooperative, his affect was normal, and his mood was anxious.  His attention was intact and he was oriented to person, time, and place.  His thought process was rambling and his thought content was unremarkable.  There was no evidence of delusions and the Veteran was noted to understand the outcomes of behavior.  The Veteran was also noted to understand that he had a problem.  There were no hallucinations noted and the Veteran did not exhibit inappropriate behavior.  The Veteran interpreted proverbs correctly and did not exhibit obsessional or ritualistic behavior.  The Veteran was noted to have panic attacks which occurred twice per week and that were noted to be severe and long-lasting in nature.  No homicidal or suicidal thoughts were present.  The Veteran's impulse control was good and there was no history of violent episodes.  The Veteran was noted to be able to maintain minimal personal hygiene and there was no problem with activities of daily living noted.  The Veteran's remote, recent, and immediate memory were all noted to be normal.  

The examiner noted that the Veteran experienced recurrent and intrusive distressing recollections of his traumatic events.  The examiner also noted that the Veteran avoided stimuli associated with his trauma and exhibited numbing of general responsiveness.  The Veteran was noted to experience persistent symptoms of increased arousal such as difficulty concentrating and hypervigilance.  It was noted that the Veteran's symptoms were chronic.  The examiner reported that exposure to stress had made it very difficult for the Veteran to remain employed and that his anxiety was immobilizing.  The examiner noted that the Veteran had many severe somatic complaints that were driven by his severe anxiety and discomfort being in social situations.  It was noted that the Veteran struggled socially with developing and maintaining relationships, with the exception of the few people in his immediate family, and that his leisure time was limited as a result of his discomfort in being away from home.  The examiner continued the diagnosis of chronic PTSD and assigned a GAF score of 50.  

Finally, the examiner noted that the Veteran had not been employed since 2003 because of his PTSD and that his physical health had declined in part due to his difficulty in coping with stress.  The examiner also noted that the Veteran's heightened anxiety, distressing memories, and physiological reactions to cues of his experienced trauma had impaired his social and occupational functioning.  It was the examiner's opinion that there were no other disorders that were independently responsible for the Veteran's impairment in psychosocial adjustment and quality of life.

In December 2010, the September 2010 VA examiner provided an addendum opinion regarding the Veteran's employability.  The examiner noted that without regard to the Veteran's age or any nonservice-connected disabilities, it was at least as likely as not that the Veteran's service-connected disability, neurosis, rendered him unable to secure or follow a substantially gainful occupation.  In this regard, the examiner noted that the severity of his disability prevented him from continuing in his usual occupation and that his service-connected disability would also prevent him from being able to retrain in a new field for substantially gainful employment.

A review of the record shows that the Veteran has received periodic mental health treatment at the VA Medical Center from December 1996 to the present.  A review of those records shows that the Veteran routinely complained of insomnia, anxiety, somatic preoccupation, and some depression. 

The Veteran has also received private treatment for his psychiatric disability from April 1991 to at least February 2007.  A review of those records shows that the Veteran is mostly seen for symptoms of anxiety, to include panic attacks.  The records show that there has been a substantial, but somewhat unsuccessful, effort made to find a medication that adequately controls the Veteran's anxiety symptoms and panic attacks.  During his private mental health treatment, the Veteran has also complained of symptoms of irritability.

At the time the Veteran filed his claim for an increased disability rating, his private treating physician, Dr. S.M., wrote a letter indicating that he had been treating the Veteran for panic disorder for the past eight years.  Dr. S.M. reported that the Veteran's panic disorder greatly affected his quality of life as well as his employment and that the Veteran had been experiencing panic attacks for quite a long time.  Dr. S.M. also reported that the Veteran's panic disorder was not under very good control through the use of medication due to the Veteran experiencing various side-effects resulting from different prescribed psychiatric medication.

Also of record is a March 2003 letter from the Veteran's last employer, written shortly before the Veteran's ultimate retirement.  In the letter, the Veteran's Fire Chief reported that the Veteran had used 16 days of sick leave since January 1, 2003, and that he had used 22 sick days the prior year.  The Chief also noted that in the Veteran's 28 years of employment, he had used over 400 days of sick leave, which according to the Chief was excessive.  The Chief requested that the Veteran provide a doctor's note explaining the reasons behind his excessive sick leave.  It is documented in the record that the Veteran took an early retirement three months following the date of that letter. 

The Board finds that the Veteran is entitled to a 100 percent disability rating for PTSD for entire period on appeal.  In this regard, the Board notes that the Veteran took an early retirement from his job as a firefighter in June 2003.  The Veteran's private physician reported that his anxiety and panic attacks affected his quality of life as well as his employment.  Additionally, the September 2010 VA examiner reported that the Veteran's disability rendered the Veteran unable to obtain and maintain substantially gainful employment.  Also, a review of the VA examination reports and the private treatment records shows that the Veteran has little to no social interaction with people other than those in his immediate family.  There is no evidence indicating that the Veteran is able to maintain social friendships or other relationships.  Also, the September 2010 VA examiner indicated that the Veteran's psychiatric disability caused his social isolation.  Additionally, the October 2004 and September 2010 VA examiners assigned the Veteran GAF scores of 48 and 50 respectively.  This indicates that the Veteran is rather seriously impaired by his psychiatric disability.  In combination, the Veteran's symptoms during the period on appeal have produced impairment that more nearly approximates total occupational and social impairment than deficiencies in most areas.

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination reports and various mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 100 percent disability rating for a psychiatric disability.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is total occupational and social impairment is sufficient to warrant a 100 percent disability rating for the entire period on appeal even though all the specific symptoms listed for a 100 percent rating are not manifested.  

TDIU

A TDIU rating contemplates that the schedular rating is less than total.  38 C.F.R. § 4.16(a).  Since the Veteran is entitled to a 100 percent rating for his psychiatric disability on a schedular basis; and, as the total rating has been made effective for the entire period encompassing the TDIU claim, the claim for a TDIU is rendered moot.  See Vettese, supra ("claim for TDIU presupposes that the rating for the condition is less than 100 percent").


							(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the Veteran's psychiatric disability warrants a 100 percent disability rating for the entire period on appeal, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The appeal for entitlement to a TDIU is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


